DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-9 are allowable.
The primary reasons for allowance of claims 1-9 in the instant application is the combination with the inclusion in these claims that “transmitting, to the memory system, data and address information on a target memory block of a target memory group, among the first and second memory groups, to store the data, the target memory group being selected based on whether the data is of the first type or the second type; wherein the memory system is suitable for: allocating the plurality of memory devices into the first memory group and the second memory group based on the first request, and writing the data in the target memory block based on the address information, wherein the host transmits a second request for reallocating the plurality of memory devices in the first and second memory groups based on updated statuses of the plurality of memory devices, wherein the memory system comprises: a plurality of memory devices configured to be grouped into a plurality of memory device groups; and a controller configured to control each of the plurality of memory devices, wherein the controller comprises: a group setter configured to set the plurality of memory device groups with respect to a type of the data by a request of the host; and a processor configured to read the data from, or write the data to, one among the memory device groups according to the setting, wherein the first type of data is processed at a higher speed and the second type of data is processed at a lower speed, and wherein the plurality of memory device groups includes a first memory device group set to process the first type of data and a second memory device group set to process the second type of data”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138